EXHIBIT 12.(b) GIORDANO INVESTMENT TRUST CHIEF EXECUTIVE AND CHIEF FINANCIAL OFFICER CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report (“the Report”) of the Giordano Fund (the “Fund”), a series portfolio of the Giordano Investment Trust on Form N-CSR for the period ended September 30, 2009, as filed with the Securities and Exchange Commission, the undersigned, Joseph A. Giordano, Principal Executive Officer and Principal Financial Officer of the Fund, does hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley
